Name: 2014/103/CFSP: Political and Security Committee Decision EUFOR RCA/1/2014 of 19Ã February 2014 on the appointment of the EU Force Commander for the European Union military operation in the Central African Republic (EUFOR RCA)
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  defence;  Africa
 Date Published: 2014-02-22

 22.2.2014 EN Official Journal of the European Union L 54/18 POLITICAL AND SECURITY COMMITTEE DECISION EUFOR RCA/1/2014 of 19 February 2014 on the appointment of the EU Force Commander for the European Union military operation in the Central African Republic (EUFOR RCA) (2014/103/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision 2014/73/CFSP of 10 February 2014 on a European Union military operation in the Central African Republic (EUFOR RCA) (1), and in particular Article 5 thereof, Whereas: (1) Pursuant to Article 5 of Decision 2014/73/CFSP, the Council authorised the Political and Security Committee to take decisions on the appointment of the EU Force Commander for EUFOR RCA. (2) The EU Operation Commander has recommended the appointment of Brigadier General Thierry LION as the EU Force Commander for EUFOR RCA. (3) The EU Military Committee supports that recommendation. (4) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Brigadier General Thierry LION is hereby appointed EU Force Commander for the European Union military operation in the Central African Republic (EUFOR RCA). Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 19 February 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 40, 11.2.2014, p. 59.